                                                                                  Case 2:19-cv-01464-APG-BNW Document 28 Filed 06/23/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                               UNITED STATES DISTRICT COURT

                                                                              8                                       DISTRICT OF NEVADA

                                                                              9   JUSTIN MEYERS, an individual;                            Case No.: 2:19-cv-01464-APG-BNW
                                                                             10                                       Plaintiff,
                                                                             11    v.
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  PROG LEASING, LLC, a foreign limited-                          STIPULATION AND ORDER
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   liability company;                                              DISMISSING DEFENDANT
                                           Las Vegas, Nevada 89123




                                                                                                                                                 PROG LEASING, LLC WITH
                                                                             14                                        Defendant.                       PREJUDICE
                                                                             15
                                                                                  ________________________________________
                                                                             16

                                                                             17   PROG LEASING, LLC,
                                                                             18                               Third Party Plaintiff,
                                                                             19     v.
                                                                             20   GABRIELLE COOPER,
                                                                             21                             Third-Party Defendant.
                                                                             22

                                                                             23          Plaintiff, Justin Meyers (“Plaintiff”), and Defendant, Prog Leasing, LLC (“Prog Leasing”)
                                                                             24   (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             25          Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             26   the Court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             27   ///
                                                                             28   ///

                                                                                                                                   Page 1 of 2
                                                                                  Case 2:19-cv-01464-APG-BNW Document 28 Filed 06/23/20 Page 2 of 2



                                                                              1   under FRCP 41(a) as to all parties, with all parties bearing their own attorneys’ fees and costs

                                                                              2   incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: June 23, 2020                           Dated: June 23, 2020
                                                                              5
                                                                                   LAW OFFICE OF                                  BALLARD SPAHR LLP
                                                                              6    KEVIN L. HERNANDEZ
                                                                              7    /s/ Kevin L. Hernandez                         /s/ Stacy H. Rubin
                                                                                   Kevin L. Hernandez, Esq.                       Stacy H. Rubin, Esq.
                                                                              8    Nevada Bar No. 12594                           Nevada Bar No. 9298
                                                                                   8872 S. Eastern Avenue, Suite 270              1980 Festival Plaza Drive, Suite 900
                                                                              9    Las Vegas, Nevada 89123                        Las Vegas, Nevada 89135
                                                                                   kevin@kevinhernandezlaw.com                    rubins@ballardspahr.com
                                                                             10    Attorney for Plaintiff                         Attorneys for Defendant Prog Leasing, LLC
                                                                             11
Law Office of Kevin L. Hernandez




                                                                                                                                  IT IS SO ORDERED:
                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                   ____________________________________
                                           Las Vegas, Nevada 89123




                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                             14

                                                                             15                                                   DATED: ____________________________
                                                                             16

                                                                             17

                                                                             18

                                                                             19
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                            Page 2 of 2
